Title: To James Madison from Robert Montgomery, 26 September 1803
From: Montgomery, Robert
To: Madison, James


					
						Sir,
						Alicante 26th. Septr. 1803.
					
					Under the 26th. Ultimo I had the honor of addressing you, of which duplicates have gone forward and I beg you will be refered to their contents.
					I have since received no Letters or Instructions from Government, and have only to Send you herewith Copy of a Letter from the Governor of this Place which seems to be Circular to the Consuls in his District.  I have also sent a Copy of it to Mr. Pinkney at Madrid.  I shall wait for your or his Instructions regarding this business and conduct myself agreeable thereto, but as it is Known in Spain that the Officers of our Navy never have been guilty of Smuggling I should think the order will not be rigorously enforced against our Ships of War  otherways it may very much prejudice our System of Convoying in the Meditterranean.  It is believed there are not any Tripolin Corsairs on this Coast at present
					The Commerce from here to almost every Port in the United States continues on a very advantageous footing  Wheat, Flour, Fish, Staves &c. are demanded in this Country and the return made in Wine & Brandy to a very considerable amount,  the Duties Charged on our Shipping and Cargoes are no other than those paid by Foreign Nations in this Country on Simular occasions.  I have the honor to subscribe myself with due regard and respect Sir, Your Obdt. huml. Servant
					
						Robt. Montgomery
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
